Filed 11/15/21 P. v. Gutierrez CA2/5

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS


California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.




IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA


                         SECOND APPELLATE DISTRICT


                                        DIVISION FIVE




 THE PEOPLE,                                                  B309927


           Plaintiff and Respondent,                          (Los Angeles County
                                                              Super. Ct. No. KA119421)
           v.


 JOHN GILBERT GUTIERREZ,


           Defendant and Appellant.
     APPEAL from a judgment for the Superior Court of Los
Angeles County, Rubiya Nur, Judge. Affirmed.
     Bess Stiffelman, under appointment of Court of Appeal, for
Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
                 __________________________________

      The jury found defendant and appellant John Gutierrez
guilty of assault with a deadly weapon (Pen. Code, § 245, subd.
(a)(1) [count 1])1 and dissuading a witness (§ 136.1, subd. (b)(1)
[count 2]). With respect to count 1, the jury found true the
allegation that Gutierrez personally inflicted great bodily injury.
       Gutierrez was sentenced to the upper term of four years for
assault, plus three years for the great bodily injury enhancement,
plus a consecutive eight months for dissuading a witness.
       Gutierrez filed a notice of appeal following jury trial. We
appointed counsel on appeal. On August 2, 2021, counsel filed a
brief pursuant to People v. Wende (1979) 25 Cal.3d 436, raising no
issues but asking this court to independently review the record
for error.
       We advised Gutierrez on August 3, 2021, of his right to file
a brief or letter containing any issues he wishes this court to
consider. No response has been received to date.
       We have examined the entire record and find no arguable
issues on appeal. (Smith v. Robbins (2000) 528 U.S. 259, 278–
284; People v. Wende, supra, 25 Cal.3d at p. 441.)




      1 All further
                  statutory references are to the Penal Code
unless otherwise indicated.




                                2
                   DISPOSITION

The judgment is affirmed.




                                MOOR, J.



We concur:




             RUBIN, P.J.




             KIM, J.




                            3